DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 11/19/2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 11/19/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingram (US 20050102073 A1).
Regarding claims 1 and 13, Ingram (Fig. 1) discloses a tire pressure system for a vehicle (vehicle 10) comprising: 
an inflation/deflation system including a compressor and a valve in fluid communication with four tires, each of the four tires having a tire pressure (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (The CTI system may be in fluid communication with an onboard pressurized air source for supplying pressurized air to the tires; Ingram at ¶ [0008]);
 at least one sensor configured to receive at least one of vehicle location data, vehicle environmental data and other sensor information (a vehicle speed sensing device, an ambient temperature sensor, a tire temperature sensor, a barometer, a GPS device, a fuel consumption meter, or some combination of these; Ingram at ¶ [0010] and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])); and 
a controller in communication with the inflation/deflation system and the at least one sensor, the controller configured to select at least one of the four tires to adjust the tire pressure of the selected at least one of the four tires (These selections are transmitted as control signals to the primary control unit 25, which in turn controls the CTI system 20 and the pressure in the tires 12; at Ingram at ¶ [0033]-[0034), the controller is configured to control at least one of the valve and compressor to achieve at least one of desired fuel economy and desired road control of the selected at least one of the four tires ((3) road condition (poor roads require slower speeds and lower pressures to soften the ride while higher pressures are necessary for the higher speeds paved highways allow); (4) atmospheric pressure (a tire pumped to the correct pressure at the coast will be overinflated at higher altitudes), (5) ambient temperature (tires correctly pressurized to "cold" tire pressure when ambient 

Regarding claim 2, Ingram (Fig. 1) discloses wherein the controller is configured to command the inflation/deflation system to control the tire pressure of all four tires simultaneously (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (The CTI system may be in fluid communication with an onboard pressurized air source for supplying pressurized air to the tires; Ingram at ¶ [008] and ¶ [0033]).

Regarding claim 3, Ingram (Fig. 1) discloses wherein the at least one sensor detects wet and/or icy conditions, and the controller is configured to deflate the all four tires in response to the wet and/or icy conditions ((3) road condition (poor roads require slower speeds and lower pressures to soften the ride while higher pressures are necessary for the higher speeds paved highways allow); (4) atmospheric pressure (a tire pumped to the correct pressure at the coast will be overinflated at higher altitudes), (5) ambient temperature (tires correctly pressurized to "cold" tire pressure when ambient temperature is low will be overinflated when ambient temperature is high), and (5) fuel consumption (inflating tires decreases fuel consumption); Ingram at ¶ [0039]).

Regarding claim 4, Ingram (Fig. 1) discloses wherein the controller is configured to command the inflation/deflation system to control the tire pressure of only two of the four tires simultaneously (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (The CTI system may be in fluid communication with an onboard pressurized air source for supplying pressurized air to the tires; Ingram at ¶ [008]).


Regarding claim 5, Ingram (Fig. 1) discloses wherein the only two of the four tires consists of front tires (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (The CTI system may be in fluid communication with an onboard pressurized air source for supplying pressurized air to the tires; Ingram at ¶ [008]).

Regarding claim 6, Ingram (Fig. 1) discloses wherein the at least one sensor includes a crash detection sensor, and the controller is configured to command the inflation/deflation system to deflate the front tires when the crash detection sensor detects an imminent crash (… the tire management system includes at least one additional condition-sensing component 60. Condition sensing components 60 provide additional information on environmental, vehicle, and tire status conditions that may affect the efficiency of tire and fuel consumption management and dictate tire inflation and deflation control operations. … a tire pressure gauge is one variety of condition-sensing component. Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031]).

Regarding claim 7, Ingram (Fig. 1) discloses wherein the only two of the four tires consist of side tires (tires 12) on a same lateral side of the vehicle (vehicle 10) and (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003] and The onboard pressurized air source provides pressurized air to each one of the tires through the tire's pressure control valve(s)).

Regarding claim 8, Ingram (Fig. 1) discloses wherein the at least one sensor determines a position of the vehicle in relation to a roadway shoulder, and the controller is configured to command the inflation/deflation system to deflate the side tires when the side tires are predicted to travel on the roadway shoulder (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 9, Ingram (Fig. 1) discloses wherein the at least one sensor determines a presence of a pothole, and the controller is configured to command the inflation/deflation system to deflate the side tires when the side tires are predicted to travel over the pothole (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (a vehicle speed sensing device, an ambient temperature sensor, a tire temperature sensor, a barometer, a GPS device, a fuel consumption meter, or some combination of these; Ingram at ¶ [0010] and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 10, Ingram (Fig. 1) discloses wherein the side tires include a front tire and a rear tire, and the controller delays the deflation of the rear tire as compared to the front tire (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (… The automated component may include predefined values to which the data are compared as they are measured to determine whether pressure adjustments are necessary; Ingram at ¶ [0035]).

Regarding claim 11, Ingram (Fig. 1) discloses wherein the controller is configured to command the inflation/deflation system to control the tire pressure of only one of the four tires (On- Ingram at ¶ [0003]) and (a vehicle speed sensing device, an ambient temperature sensor, a tire temperature sensor, a barometer, a GPS device, a fuel consumption meter, or some combination of these; Ingram at ¶ [0010] and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 12, Ingram (Fig. 1) discloses wherein the at least one sensor is a tire pressure sensor for the only one of the four tires, and the controller is configured to command the inflation/deflation system to inflate the only one of the four tires when the controller detects a tire leak in the only one of the four tires (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (a vehicle speed sensing device, an ambient temperature sensor, a tire temperature sensor, a barometer, a GPS device, a fuel consumption meter, or some combination of these; Ingram at ¶ [0010] and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 14, Ingram (Fig. 1) discloses wherein the detecting includes detecting the vehicle condition in real time (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003])

Regarding claim 15, Ingram (Fig. 1) discloses wherein the only two of the four tires consist of side tires (tires 12) on a same lateral side of the vehicle (vehicle 10) and (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003] and The 

Regarding claim 16, Ingram (Fig. 1) discloses wherein the detected vehicle operating condition corresponds to an imminent crash, and the adjusting step deflates the front tires (… the tire management system includes at least one additional condition-sensing component 60. Condition sensing components 60 provide additional information on environmental, vehicle, and tire status conditions that may affect the efficiency of tire and fuel consumption management and dictate tire inflation and deflation control operations. … a tire pressure gauge is one variety of condition-sensing component. Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031]).

Regarding claim 17, Ingram (Fig. 1) discloses The method of claim 15, wherein the selected at least one of but fewer than four tires consist of side tires (tires 12) on a same lateral side of the vehicle (vehicle 10); (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003] and The onboard pressurized air source provides pressurized air to each one of the tires through the tire's pressure control valve(s)).

Regarding claim 18, Ingram (Fig. 1) discloses The method of claim 17, wherein the detected vehicle operating condition corresponds to a position of the vehicle in relation to a roadway shoulder, and the adjusting step deflates the side tires when the side tires are predicted to travel on the roadway shoulder (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 19, Ingram (Fig. 1) discloses The method of claim 17, wherein the detected vehicle operating condition corresponds to a presence of a pothole, and the con adjusting step deflates the side tires when the side tires are predicted to travel over the pothole (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (a vehicle speed sensing device, an ambient temperature sensor, a tire temperature sensor, a barometer, a GPS device, a fuel consumption meter, or some combination of these; Ingram at ¶ [0010] and Other sensors and useful data related to vehicle operation may also be used and are well known to those skilled in the art; Ingram at ¶ [0031])).

Regarding claim 20, Ingram (Fig. 1) discloses wherein the side tires include a front tire and a rear tire, and the adjusting step delays the deflation of the rear tire as compared to the front tire (On-board vehicular tire pressure management systems that either inflate tires that have lost pressure or can both inflate and deflate vehicle tires to suit a range of operating conditions during vehicle operation; Ingram at ¶ [0003]) and (… The automated component may include predefined values to which the data are compared as they are measured to determine whether pressure adjustments are necessary; Ingram at ¶ [0035]).
Conclusion
The prior art made of record and cited in the attached PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663